PER CURIAM.
Gary L. Jacobs appeals an order transferring venue to Lee County under section 47.122, Florida Statutes (1997).
Plaintiff-appellant first argues that the record does not contain evidence supporting the proposition that Lee County is a permissible transferee venue. The transcript indicates that all parties operated under the assumption that venue was permissible in Lee County. The possibility that Lee County was not a proper venue was not an issue raised before the trial court, and we decline to entertain that claim for the first time on appeal.
Second, a motion to transfer under section 47.122, Florida Statutes, is addressed to the sound discretion of the trial court. See Burger King Corp. v. Koeppel, 564 So.2d 209, 210 (Fla. 3d DCA 1990); Red Carpet Corp. of Panama City Beach v. Southeast Banking Corp., 580 So.2d 780, 781 (Fla. 3d DCA 1991); Florida Patient’s Compensation Fund v. Florida Physicians’ Insurance Reciprocal, 507 So.2d 778, 779 (Fla. 3d DCA 1987). On the record presented, we conclude that there has been no abuse of discretion.
Affirmed.